 Case: 4:19-cv-01225-JCH Doc. #: 27 Filed: 06/01/20 Page: 1 of 1 PageID #: 111




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JEFFREY RAY,                                      )
                                                  )
                 Plaintiff,                       )
                                                  )
v.                                                )   Case No. 4:19-cv-01225-JCH
                                                  )
ABB Inc.                                          )
d/b/a ABB DE Inc.,                                )
                                                  )
                 Defendant.                       )

                                STIPULATION OF DISMISSAL

       COME NOW the parties to this action, by and through their respective attorneys, and

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate that all

claims asserted in this action shall be dismissed with prejudice. Each party shall be responsible for

its own costs.



 DOBSON, BERNS & RICH, LLP                         JACKSON LEWIS P.C.


 By:   /s/ Gregory A. Rich                         By: /s/ Thomas E. Berry, Jr. (by consent)
       Gregory A. Rich, #45825MO                       Thomas E. Berry, Jr., #38433MO
       grich@dbrstl.com.com                            tom.berry@jacksonlewis.com
       5017 Washington Place, Ste. 300                 Benjamin R. Marble, #69207MO
       St. Louis, MO 63108                             benjamin.marble@jacksonlewis.com
       Tel: (314) 621-8363                             222 S. Central Ave., Ste. 900
       Fax: (314) 621-8366                             St. Louis, MO 63105
                                                       Tel: (314) 827-3939
 Attorney for Plaintiff                                Fax: (314) 827-3940
                                                       tom.berry@jacksonlewis.com

                                                   Attorneys for Defendant
